JONES, Chief Judge.
This is a personal injury action.
Plaintiff served written interrogatories on defendant under favor of Federal Rules of Civil Procedure, rule 33, 28 U.S.C.A., some 12 days after the commencement of *555the action by service of summons on the defendant.
Defendant moves for an order sustaining its objections to the interrogatories on the grounds that they were filed without leave of court before issue was joined.
Before the 1948 amendments it was generally accepted that the time for serving interrogatories on parties without leave of court was the same as provided for in Rule 26(a), i. e., after issue had been joined.
An addition to Rule 33 in the 1948 amendments provides that written interrogatories may be served on the other party without leave of court 10 days after the commencement of the action.
The interrogatories here in question were served 12 days after the commencement of the action and thus all requirements of Rule 33 have been met.
Defendant’s motion is overruled.